Luke, J.
1. The evidence authorized the defendant’s conviction of a violation of the prohibition statute, and the conviction has the approval of the trial judge.
2. In view of the note of the trial judge, the special assignment of error in ground 1 of the amendment to the motion for new trial is without merit.
3. It appears from the next ground that during the examination of the witness Cosby the following occurred: Solicitor-general: “Those stills found since last court were on land rented from Lowrey?” Answer: “Yes, sir.” Attorney for defendant: “What was the question?” Solicitor-general: “I asked him if what he found since last court was on land defendant rented from Lowrey.” Attorney for defendant: “Yes, sir, I object to that.” The court: “I think that is immaterial, about some other place.” Attorney for defendant: “I think the solicitor-general knew it was immaterial.” Solicitor-general: “I thought I would clear up any doubt that the attorney had.” Attorney for defendant: “Did you know it wasn’t relevant when you asked it?” Solicitor-general: “Yes, sir.” Attorney for defendant: “Then I move to declare a mistrial on account of that statement.” The court: “I overrule that motion. Proceed.” For no reason alleged did the court err in failing to declare a mistrial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.